Citation Nr: 1008989	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 
and from August 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's claim for service connection for PTSD on 
the ground that he had not provided verifiable stressor 
information.


FINDINGS OF FACT

The Veteran does not have a verified in-service stressor 
incident of record.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran letters in April and June 2005, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  In 
accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  The Veteran also 
was informed in a March 2006 letter that an appropriate 
disability rating and effective date would be assigned if any 
of his claims was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, after the Veteran 
filed his claim, VA treatment records were associated with 
the record.  VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159 (2008).   The Veteran was afforded a May 2005 VA mental 
disorders examination.

After adjudication, the RO sent the Veteran a letter in 
October 2005, requesting additional evidence for the purpose 
of stressor verification; the Veteran did not respond.  In 
addition, the RO took appropriate action to comply with the 
duty to assist the Veteran by obtaining service records and 
VA records, and by submitting a request through the Personnel 
Information Exchange System (PIES) for information regarding 
his unit of assignment, participation in combat, in-service 
wounds, and awards for purposes of stressor verification. 

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). 

The Board concludes that there is sufficient evidence on file 
on which to make a decision on the issue decided on appeal.  
The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA. See 38 C.F.R. § 3.103 (2009).  
Accordingly, the Board will adjudicate the claim on the 
merits.  

Claim of Entitlement to Service Connection for PTSD

As the criteria for entitlement to service connection for 
PTSD are not met, based upon evidence the Veteran does not 
have a verified in-service stressor, the claim for service 
connection for PTSD must be denied.

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) 
(2009).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If VA determines that a 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, a veteran's stressor is unrelated to 
participation in combat, then his lay testimony, in and of 
itself, is insufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from an independent source that 
corroborates his testimony or statements, such as service 
records.  Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); see also Sizemore v. Principi, 
18 Vet. App. 264, 270 (2004) (a veteran's lay testimony alone 
is insufficient proof of a noncombat stressor).  The 
available sources for corroboration of a claimed stressor may 
however include sources of evidence such as competent lay 
statements from third-party individuals, and are not directly 
limited to service records.  See Cohen, 10 Vet. App. at 143.

Credible supporting evidence of the actual occurrence of an 
in-service stressor does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The Court similarly 
held in Pentecost v. Principi, 16 Vet. App. 124, 128-29 
(2002) that while a veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."

The Veteran's service treatment records reflect he was 
evaluated as normal during a November 1966 enlistment 
examination, but self-reported that he had a history of 
stuttering/stammering and experienced difficulty in school 
because his speech was not always clear.  This same history 
and otherwise normal examination results are reflected on 
examination reports dated May 1969 and August 1969.  The 
Veteran was again evaluated as normal during a July 1972 
separation examination.

VA treatment records reflect that the Veteran received a 
general review of his systems when he was evaluated in 
September 2004 for complaints of neck pain.  At that time he 
denied experiencing any psychiatric symptoms.

In May 2005, the Veteran received a mental disabilities 
evaluation as part of a general VA examination for a claim of 
entitlement to non-service connected pension.  The 
examination report reflects that no medical records were 
available for review at that time so the report was based 
solely on the Veteran's self-report.  During the examination, 
the Veteran stated that, in the past, he attended a single 
meeting of a post-traumatic stress disorder counseling group.  
He informed the examiner that he experienced combat while 
serving in Vietnam and reported the following stressors: the 
death of a friend at An Khe; and being fired upon during the 
Tet Offensive while his engineering battalion was performing 
electrical work on power lines.  The Veteran stated that he 
could not remember the name of his unit in Vietnam and could 
only recall the first name of one service buddy.  He reported 
experiencing intrusive combat memories and a stammer that 
began during, and attributed to, his service in Vietnam.  The 
examiner diagnosed chronic PTSD.

In June 2005, the RO, for purposes of stressor verification, 
submitted a PIES request for the Veteran's service personnel 
records and information regarding his unit of assignment, 
participation in combat, in-service wounds, and awards.  

Service personnel records indicate that the Veteran served as 
an electrician, was stationed in Thailand from September 1969 
to July 1970, returned to the United States in July 1970, 
traveled to Germany in June 1971, and served with the United 
European Command of the States Army until July 1972.  During 
service, he was assigned to the 809th Engineering Battalion 
in Thailand and, subsequently, to the 77th Engineering 
Battalion.  He was not issued any awards for his service.

In August 2005, the Veteran's claim for PTSD was denied on 
the basis that no in-service stressor could be verified.  The 
RO observed that the Veteran's service personnel record did 
not show that he participated in any specific combat 
operations or had been awarded any metals for combat service.

The RO mailed the Veteran a letter in October 2005, 
requesting that he complete and return a PTSD questionnaire 
to enable further development of his claim.  The Veteran did 
not submit a response and, although the claims does reflect 
subsequent VA medical treatment, it does not show any 
treatment for PTSD or any other mental disorder.

Having carefully reviewed the record, the Board has 
determined that the criteria for service connection for PTSD 
are not met.  Specifically, although the Veteran was 
diagnosed with chronic PTSD, there is no evidence associated 
with the claims file sufficient to verify any in-service 
stressors.  The Board observes that the Veteran has a 
responsibility to cooperate with VA in the development of his 
claim (Caffrey v. Brown, 6 Vet. App. 377, 383 (1994)) and, 
although the Veteran has been provided multiple opportunities 
to submit additional information, he has not submitted any 
evidence to assist with the development of his claim.  

The only evidence on file in regard to the Veteran's symptoms 
and the relationship of any current diagnosis to his service 
is the report of the May 2005 VA examination, which was 
conducted solely on the basis of his self report.  The 
Veteran reported experiencing intrusive combat memories and 
stammering as a result of his service in Vietnam.  The Board 
notes that service personnel records reflect that the Veteran 
never served in combat and/or in Vietnam and that, at the 
time of enlistment, he reported a previous history of 
stammering.  Although VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party, his 
personal interest may, however, affect the credibility of the 
evidence.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  

The Veteran and his authorized representative contend that he 
experiences current PTSD as the result of his military 
service, however, lay statements as to etiology do not 
constitute competent medical evidence that can be accepted by 
the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The 
Veteran, through his authorized representative, argued in a 
February 2010 brief that, because the May 2005 VA examiner 
provided a diagnosis of chronic PTSD, and attributed PTSD 
symptoms to service, the Board must presume adequacy of 
symptomatology and sufficiency of stressor.

The Veteran's representative cited to Cohen v. Brown, 10 
Vet.App. 128 (1997) for the above contention that VA must 
grant the claim on the basis of the diagnosis made by the May 
2005 examiner.  However, in Cohen, the Court stated that a 
diagnosis of PTSD by a medical professional should provide a 
basis for such a presumption of symptomatology and stressors, 
unless evidence shows to the contrary.  10 Vet.App. at 140 
(emphasis added).  The Court also reiterated that eligibility 
for an award of service connection for PTSD required credible 
supporting evidence that claimed in-service stressors 
actually occurred.  Id. at 138.  It is the responsibility of 
the Board to assess the credibility and weight to be given 
the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
((citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Although the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by a 
veteran, the critical question is whether that history was 
accurate and, as indicated above, the Veteran's account of 
the circumstances of his service is inconsistent with the 
other evidence of record and he has not provided any 
explanation or additional information to the contrary.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Further, 
although the Court has held that a physician's review of the 
claims file is not the determinative factor is assigning 
probative value, see Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 300 (2008), it noted that a physician should have 
information regarding relevant case facts.  

The Veteran has provided evidence of a diagnosis of PTSD 
based on his own unsupported, and in fact contradicted (by 
service personnel and treatment records), statements to the 
examiner.  There is no other evidence associated with the 
claims file indicating that he experienced a stressor in 
service.  As such, the preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, 
entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


